Ingraham, J.,
(concurring.) The defendant was indicted for extorting from the firm of Popkin & Marks $100 by means of a threat “that he would do an unlawful injury to their property; that is to say, to injure and destroy the said business of them, the said Popkin & Marks, and prevent and hinder them from carrying on the same.” The crime of extortion is defined by section 552 of the Code to be the obtaining of property from another with his consent, induced by a wrongful use of force or fear, or under color of official right; and the defendant claimed on the trial, and now claims before us, *440that he is not guilty of extortion as defined by this act, and that, conceding the testimony offered on behalf of the people to be true, the crime was not proven. By section 553 of the Penal Code it is provided that “fear such as will constitute extortion may be induced by a threat to do an unlawful injury to the person or property of the individual threatened, or to any relative of his, or to any member of his family;” and to support this judgment it must appear that the defendant extorted from the firm of Popkin & Marks the'$100 mentioned in the indictment by the wrongful use of fear, induced by a threat to do an unlawful injury to the property of such firm. From an analysis of section 553 it appears that the threat to induce fear, as defined by the section, must contain two elements: First, the threat must be to do what is unlawful; and, second, the injury must be an injury to the property or person of the individual threatened, or to a relative of bis, or to a member of his family; and, unless it appears that what the person accused threatened to do was unlawful, and, if performed, would do an in jury to the person or property of the person threatened, the party making the threat is not guilty of the crime. In construing this section of the Code, we should give a reasonable construction to the language used, not a forced and unnatural construction, extending the meaning of the words so as to include threats which a person of ordinary intelligence would not understand to be within the fair meaning of the language. Popkin & Marks were cloak manufacturers in the city of New York. Their employes had left work in consequence of a dispute between themselves and the firm as to wages; and on the 9th of February an agreement was arrived at between the firm and their employes, whereby the employes agreed to return to work on the following morning. On that morning, however, they did not return to work, but the defendant came to the office of the firm, accompanied by several of the firm’s employes, and at that time he demanded the sum of $500, saying to Mr. Popkin: “You have got to pay me $500 to have your people back again to work.” Upon the refusal of Popkin to pay any sum, he reduced his demand to $300, saying: “If you do not give me $300, you cannot have your people back again to work. I will take $300, as long as I am here; and as quick as I am going to leave this place it will cost you $500.” ■ That demand was refused, and defendant left his place. In a few minutesZipkin, one of his companions, returned, and, after some consultation with Marks,—one of the members of the firm,—Marks said he would pay the defendant $100. Zipkin left, and in a short time returned with defendant, who then said: “I will take $100. I am doing that as a favor to Zipkin, and, instead of $300, if you want your people back, I will take $100.” A check was then drawn by the firm to the order of the defendant, and given to him, updn which he drew from the bank account of the firm the sum of $100; and this is the only evidence of any threat made by defendant to Pop-kin & Marks or to any one.
It seems to me clear that there was no threat to do an unlawful injury to property. The defendant did not expressly threaten Popkin & Marks that he would do anything himself. There was no statement that he would prevent the men from working. What he said was that they -would not return'to work. It was certainly not unlawful for these workmen to refuse to work for Popkin & Marks, nor was it unlawful for defendant to advise them not to work. There was no threat, therefore, to do an unlawful act. Defendant did not, of his own accord, go to the place of business of Popkin & Marks, but was sent for by them; and his statement that the men would not return to work, even if that could be construed into a threat that he would prevent them from returning to work, was not a threat to do an unlawful injury to the property of Popkin & Marks because of the fact that, unless the men did return, Popkin & Marks could not advantageously continue their business. If one of Popkin & Marks’ employes had refused to work for them, such, a refusal, although it might have seriously affected their business, might have *441caused them serious loss, would not have been an unlawful injury to their business, because such an employe had the legal right to work for Popkin & Marks or not, as he pleased; and, if it was not unlawful for an employe to refuse to work, it was not unlawful for a third party to advise or induce him to refuse to work; so that a threat of such third party that he would prevent such employe from working would not be a threat to do an unlawful injury to the employers’ business. Many illustrations might be given of instances where the exercise of a legal right by one person would cause an injury to the property of another, and where there is no penalty or liability because of the exercise of such right. The owner of a dwelling-house could devote it to business purposes, and thereby injure the value of adjoining property. Yet such use would not be an unlawful injury to the adjoining property, and a threat by the owner to make such a use of his property would not be a threat to do an “unlawful injury” to property. It might be said to be a threat to do a “lawful injury” to the adjoining house, but such a threat is not sufficient to sustain a conviction for extortion, and it seems to me equally clear that a threat to induce the owner thereof to so use his house is not a threat to unlawfully injure property, because, if it is not unlawful for the owner to use it for a particular use, it is not unlawful for a person to procure the owner to so use it.
Nor do I think that such a threat can be said'to be a threat to do an injury to property. There is no evidence that the defendant had any knowledge that Pop-kin & Marks had any unmanufactured goods on hand at the time of the occurrence in controversy, or that he knew, or had reason to know, that the refusal of the men to return to work would cause injury to any of their property. Pop-kin & Marks had a right to employ such men as they chose, and their employes had a right to work for whom they chose, and the mere supposition that the refusal of this particular body of men to work for Popkin & Marks would in some way embarrass them in manufacturing goods for their fall trade is all that there is to sustain the charge that this was a threat to injure property. But it seems to me clear that the evident intent of the statute is that the threat should be to injure a specific piece of property. There must be the existence of a res, and a threat to injure it. The section in question is part of chapter 5 of title 15 of the Penal Code. The title treats of crimes against property, and includes arson, burglary, and house-breaking, forgery and counterfeiting, larceny, embezzlement, and extortion. The word “property,” as defined by section 718 of the Code, would not include a man’s business, and there could not certainly be an indictment for larceny for stealing the business. The meaning of a threat to do an unlawful injury to the person of an individual would be a threat to in some way injure his body; and the threat to do an unlawful injury to his property, applying the words in their ordinary significance, would be in some way to injure some specific property. It could hardly be claimed that a threat to injure a person’s character or his professional reputation would be an injury to property within the meaning of this act; and yet such a threat, where the successful conduct of such person’s business depended largely upon his character or reputation, might seriously injure his business. It is a threat to injure the thing that constitutes the crime, not to do an act which indirectly may do damage to business or its successful conduct. I think, therefore, that the evidence was insufficient to sustain the conviction, and the judgment must be reversed, and a new trial ordered.